     Case 2:20-cv-08759-GW-JPR Document 13 Filed 11/23/20 Page 1 of 2 Page ID #:53

                                                                          JS-6
 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12   ED HULL,                                Case No.: CV 20-8759-GW-JPRx
13               Plaintiff,                  Hon. George H. Wu
14       v.
15                                           ORDER FOR DISMISSAL WITH
     EL PRADO PROPERTIES LLC, A              PREJUDICE
     CALIFORNIA LIMITED LIABILITY
16   COMPANY; AND DOES 1-10,
17                                           Action Filed: September 23, 2020
                 Defendants.                 Trial Date: Not on Calendar
18

19

20

21

22

23

24

25

26

27

28
                                            1
                      [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:20-cv-08759-GW-JPR Document 13 Filed 11/23/20 Page 2 of 2 Page ID #:54



 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:

 4         Plaintiff Ed Hull’s (“Plaintiff”) action against Defendant El Prado Properties LLC
 5   (“Defendant”) is dismissed with prejudice. Each party will be responsible for their own
 6   fees and costs.
 7

 8
     Dated: November 23, 2020
 9                                                      HON. GEORGE H. WU,
                                                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
